Name: Council Regulation (EEC) No 1954/81 of 13 July 1981 fixing for the 1981/82 marketing year the list of those Community regions which qualify for aid for durum wheat and the amount of such aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 / 10 Official Journal of the European Communities 20 . 7 . 81 COUNCIL REGULATION (EEC) No 1954/81 of 13 July 1981 fixing for the 1981/82 marketing year the list of those Community regions which qualify for aid for durum wheat and the amount of such aid THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the rules regarding the alignment of the aid as laid down in Article 68 of the 1979 Act of Accession apply to the aid for durum wheat applicable in Greece, HAS ADOPTED THIS REGULATION: Article 1 For the 1981 /82 marketing year, the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed at :  for the Italian and French regions listed in the Annex : 85 - 18 ECU per hectare ;  for the Greek regions listed in the Annex:  57-23 ECU per hectare in areas entitled to national aid as being mountain areas within the meaning of the Greek regulations applicable until 31 December 1980,  1 7 ¢ 04 ECU per hectare in those areas of the same Greek regions which did not qualify for national aid. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1 975 on the common organization of the market in cereals (*), as last amended by Council Regulation (EEC) No 1949/81 ( 2), and in particular Article 10 (3 ) thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee (5), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for the least well-off farmers in those regions in which durum wheat is the traditional crop; Whereas Greece, under a previous national scheme, granted the same kind of aid for durum wheat as in the Community of Nine ; whereas that aid was limited to areas at 500 metres or more above sea level (mountain areas); whereas durum wheat is grown in other regions of Greece ; Whereas the rate of the Greek national aid was fixed for 1980/81 at Dr 3 000 per hectare ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (&gt;) OJ No L281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 2 of this Official Journal . ( 3 ) OJ No C 75 , 3.4. 1981 , p . 6 . (4 ) OJ No C 90, 21 . 4 . 1981 , p. 101 . W Ol No C 159. 29. 6 . 1981 . n . 27 . 20 . 7 . 81 Official Journal of the European Communities No L 198 / 11 ANNEX ITALY  Administrative regions : Abruzzi Basilicata Calabria Campania Latium Marches Molise Apulia Sardinia Sicily Tuscany Umbria  Mountain and hill-farming areas and less-favoured areas covered by Directive 75/268/EEC ( 1 ). FRANCE  ONIC administrative regions : Marseilles Toulouse  Departments : ArdÃ ©che Drome GREECE  Regions : Central Greece Peloponnese Iorrian Islands Thessaly Macedonia Aegean Islands ( ») OJ No L 128 , 19 . 5 . 1975 , p . 1 .